--------------------------------------------------------------------------------

 
[image00001.jpg]




EXECUTIVE EMPLOYMENT AGREEMENT
JAMES G. MCCLINTON


This Executive Employment Agreement ("Agreement") is made and entered into as of
February 5th, 2016 by and between Capstone Companies, Inc. ("Company") and James
Gerald McClinton, a natural person (the "Executive").  The Company and the
Executive may also hereinafter be referred to individually as a "party" and
collectively as the "parties."
RECITALS:
WHEREAS, the Company desires to employ Executive on a full-time basis and
Executive wishes to be employed by the Company on the terms and conditions set
forth in this Agreement; and
WHEREAS, the parties wish this Agreement to supersede all prior employment
agreements between the parties.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:
1.            Term of Employment.
1.1            Initial Employment Period.  The Company agrees to employ the
Executive as the Chief Financial Officer and the Chief Operating Officer of the
Company, and the Executive accepts employment with the Company, upon the terms
set forth in this Agreement, for the period beginning on 12:01 a.m., local
Miami, Florida time, on February 5, 2016, and ending on 11:59 p.m., local Miami,
Florida time, on February 5, 2018 (the "Employment Period"), during which time
Executive will devote his full business time to providing services hereunder. 
During the Employment Period, this Agreement shall remain in force unless sooner
terminated in accordance with the provisions of this Agreement pursuant to
Section 5 below.  The Executive agrees that the consideration provided hereunder
is fair and adequate consideration for all services provided in each of the
aforesaid capacities.  Executive further agrees that this Agreement shall not
constitute an employment agreement for services rendered to any company other
than the Company.  Any employment agreement with any other company shall be and
must be a separate written agreement with such other company or companies.


1.2            Extension of the Employment Period.  The parties may extend the
Employment Period of this Agreement by mutual agreement, provided that such
agreement must be approved by the Company Board of Directors in writing and no
extension may exceed one (1) year in length. In the event of a non-renewal of
the agreement, the Company will provide written notification, no less than 3
months prior to the expiration of the Employment Period of the Company's intent
not to renew.


1.3            Termination of all Prior Employment Agreement.  Executive hereby
knowingly, intentionally and voluntarily terminates any and all prior employment
agreements between the Company or any of its subsidiaries and the Executive. 
Executive agrees and understands that this Agreement sets forth all of the terms
and conditions of his employment by the Company and that all rights, benefits
and claims under any prior employment agreement, whether written or oral, are
expressly waived and terminated by this Agreement.


1

--------------------------------------------------------------------------------

[image00001.jpg]




2.            Employment.
2.1            Position and Duties.  During the Employment Period, the Company
hereby agrees to employ Executive as Chief Financial Officer (CFO) and the Chief
Operating Officer (COO) on the terms set forth herein.  In CFO capacity,
Executive is accountable for the administrative, financial and risk management
operations of the Company, to include the development of a financial and
operational strategy, metrics tied to that strategy and the ongoing development
and monitoring of control systems designed to preserve Company assets and report
accurate financial results.  In COO capacity, Executive has responsibility for
manufacturing and logistical support for the Company and its subsidiaries,
especially in terms of supporting the Company's and its subsidiaries' strategic
marketing and sales plan and strategic business development plan.  The Company
may also assign Executive to other duties commensurate with Executive's skills
and experience. Executive reports to the CEO, and the Board of Directors of the
Company.  Executive agrees to devote his business time, ability, knowledge and
attention solely to the Company's business affairs and interests and to
faithfully and diligently perform such services and assume such duties and
responsibilities as are assigned to the best of Executive's abilities, skills
and efforts and to abide by applicable Company policies and directives as they
exist from time to time.


2.2            Location.  The Executive shall render his services under this
Agreement in the principal executive offices of the Company which shall be in
the greater Fort Lauderdale-Miami consolidated metropolitan area.  Under no
circumstances shall the Executive be required to relocate from more than fifty
(50) miles from said metropolitan area or provide services under this Agreement
in any other location other than in connection with reasonable and customary
business travel.  The Company reserves the right to make a temporary
reassignment of the location for the performance of Executive's services
hereunder for a period not to exceed forty five (45) days, which relocation
shall not constitute a breach of this Agreement.


2.3            Limitations on Outside Activities.  Nothing in this Agreement
shall preclude the Executive from devoting reasonable time and attention to (i)
serving, with the approval of the Company's Board of Directors, which shall not
be unreasonably withheld, as a director, trustee or member of any committee of
any organization, (ii) engaging in charitable and community activities and (iii)
managing his personal investments and affairs; provided that such activities do
not involve any material conflict of interest with the interests of the Company
or, individually or collectively, interfere materially with the performance by
the Executive of his duties and responsibilities under this Agreement. 
Notwithstanding the foregoing and except as expressly provided herein, during
the Employment Period, the Executive may not accept employment with any other
individual or entity, or engage in any other venture which is directly or
indirectly in conflict or competition with the business of the Company.
2

--------------------------------------------------------------------------------

[image00001.jpg]




3.            Compensation.
3.1            Base Salary.  In consideration of Executive's services to the
Company, the Company will pay Executive a gross base salary of ONE HUNDRED
NINETY ONE THOUSAND, FOUR HUNDRED AND FORTY FOUR DOLLARS AND NINETY SIX CENTS
($191,441.96) per annum.  The Executive's base salary will be paid in equal
installments in accordance with the Company's standard payroll schedule, and the
Company will withhold from such salary all applicable federal, state and local
taxes as required by applicable laws.  The Base Salary shall be reviewed for
potential increase, at least annually by the Compensation Committee and the
Executive's Base Salary shall be increased by the Board, as a result of such
reviews, to at least reflect increases in the cost of living, but only if the
company as a whole shows a net profit for the year in question.  The Executive
may elect to accept additional cash compensation awards in Company "restricted"
(as defined in Rule 144 under the Securities Act of 1933, as amended) shares of
Company Common Stock, $0.0001 par value, ("Shares"), which payments shall be
made in semi-annual installments.  The Company hereby grants "piggy-back"
registration rights to the Executive for all such Shares that are issued
hereunder (expressly excepting any registration on Form S-8 or Form S-4, or any
successor form to those two forms).  The value of the Shares in respect of the
cash compensation being replaced by such Shares shall be determined by the
average closing BID price for the Shares (as quoted on www.bloomberg.com) for
the first twenty (20) consecutive trading days for each month in which Shares
will be substituted for cash compensation hereunder.
3.2            Bonus.  In addition, any bonus program adopted by the Company for
senior office(s), shall be deemed to be "merit based" and will be determined
solely at the discretion of the compensation committee, and in accordance with
its terms as they exist from time to time.
4.            Benefits and Reimbursements.
4.1            Insurance.  Executive shall be entitled to participate in the
following benefit programs which would include; health insurance, dental
insurance and vision insurance, as well as any similar insurance programs
offered by the Company to individuals employed by the Company as executives or
in otherwise similar positions.


4.2            Leave.  Executive shall be entitled to twenty (20) days of paid
vacation and seven (7) days of paid personal leave each year (during which time
his compensation shall continue to be paid in full).  Executive shall also be
entitled to five (5) days of sick leave, during which time his compensation
shall continue to be paid in full.  Executive may carry over up to ten (10) days
of unused vacation/personal leave from contract year to contract year provided
the company requests the Executive not take vacation due to required work.  For
purposes of this Agreement, "contract year" means from January 1st to December
31st each year.


4.3            Stock Option, Savings or Retirement Plans.  Executive shall be
entitled to participate in any pension, profit-sharing, deferred compensation
plans, "merit" bonuses, stock option or other incentive compensation plans as
are offered by the Company to individuals employed by the Company as full-time
executive and subject to the same qualifications as other full-time executive
employees.


4.4            Expenses.  The Company shall reimburse Executive for the
reasonable amount of hotel, travel, entertainment and other expenses necessarily
incurred by Executive in the discharge of his duties to the Company, subject to
the Company's expense policy.


3

--------------------------------------------------------------------------------

[image00001.jpg]




4.5            Technology.  The Company shall provide Executive with a laptop
computer and a cellular phone for his use during the Employment Period.  These
shall remain the property of the Company, and shall be returned to the Company
upon the termination of the Executive's employment.
5.            Termination.
The employment of Executive by Company and the Employment Period shall terminate
upon the occurrence of any of the following conditions:
5.1            Expiration.  Immediately upon the expiration of the Employment
Period set forth in Section 1 above, including any extension of the Employment
Period as agreed upon in writing pursuant to Section 1.


5.2            Death.  Immediately upon the death of Executive.


5.3            Disability.  Immediately upon the Disability of Executive. 
Immediately upon the death or disability of the Executive.  As used herein, the
term "Disability" shall mean either (i) the Executive's inability, by reason of
physical or mental incapacity or impairment, to perform his duties and
responsibilities under this Agreement for a period of more than sixty (60)
consecutive days, or for more than ninety (90) days, whether or not consecutive,
within the preceding 365-day period, or (ii) the receipt by the Executive of
disability benefits for permanent and total disability under any long-term
disability income policy held by or on behalf of the Executive.


5.4            By the Company for Cause.  Immediately upon provision of written
notice to the Executive by the Company that his employment is being terminated
for Cause, as defined below.  "Cause" for termination means:


(i)            Executive's willful and intentional refusal to perform or observe
any of his material duties, responsibilities or obligations set forth in this
Agreement; provided, however, that the Company shall not be deemed to have Cause
pursuant to this clause (i) unless the Company gives the Executive written
notice that the specified conduct has occurred and making specific reference to
this Section 5.4 (i) and the Executive fails to cure the conduct within thirty
(30) days after receipt of such notice;
(ii)            Any willful and intentional act of the Executive involving
fraud, theft, misappropriation of funds, or embezzlement affecting the Company
or its subsidiaries;
(iii)            Executive's conviction of, or a plea of guilty or nolo
contendere to, an offense which is a felony or a misdemeanor evincing moral
turpitude;
(iv)            Executive's material breach of this Agreement which is not
remedied within fifteen (15) days after receipt of a written demand to remedy
from the Company; or
(v)            Gross misconduct by Executive that is of such a serious or
substantial nature that a substantial likelihood exists that such misconduct
would injure the public business reputation of the Company if the Executive were
to remain employed by the Company; or
4

--------------------------------------------------------------------------------

[image00001.jpg]




(vi)            Issuance of any prohibition by the U.S. Securities and Exchange 
Commission or "SEC" against the Executive serving as an officer or director of a
public company and the period for appeal of such prohibition has expired without
the Executive filing an appeal; or
(vii)            the Company files for Chapter 7 protection from creditors and
the bankruptcy petition is not withdrawn or dismissed within sixty days after
the filing date; or
(viii)            Executive intentionally refuses to follow a lawful,
commercially reasonable directive of the Company Board of Directors, such
directive concerns an action or matter within the purview of the Executive's
customary and usual duties and the refusal of the Executive results in the
Company or any of its subsidiaries suffering a material liability or loss (for
purposes of this Agreement, "material" shall mean an amount equal to or
exceeding One Hundred Thousand Dollars and No Cents ($100,000.00).
5.5            Termination of the Executive for Cause shall be communicated by a
Notice of Termination.  For purposes of this Agreement, a "Notice of
Termination" shall mean delivery to the Executive of written notice from duly
authorized officers of the Company stating that in the good faith determination
of the Company the Executive was guilty of conduct constituting Cause and failed
to cure such conduct within the applicable time period. For purposes of this
Agreement, no such purported termination of the Executive's employment shall be
effective without such Notice of Termination.


5.6            By Company Without Cause.  At the election of the Company after
serving the Executive with at least three (3) months notice of the Company's
intent to termination his employment Without Cause. The Company shall have the
right to pay the Executive the notice period in lieu of notice.


5.7            By Executive for Good Reason.  As used herein, the term "Good
Reason" means the occurrence of any of the following, without the prior written
consent of the Executive:


(i)            assignment to the Executive of duties materially inconsistent
with the Executive's positions as described in Section 2.1 hereof, or any
significant diminution in the Executive's duties or responsibilities, other than
in connection with the termination of the Executive's employment for Cause,
Disability or as a result of the Executive's death or by the Executive other
than for Good Reason;
(ii)            the change in the location of the Company's principal executive
offices or of the Executive's principal place of employment to a location
outside the greater Fort Lauderdale-Miami, Florida metropolitan area/more than
fifty (50) fifty miles from the current location. The Executive will have the
option to transfer to the new location, in the same or equivalent position at a
reasonable expense to the Company.
(iii)            any material breach of this Agreement by the Company which is
continuing;
(iv)            a Change in Control, provided that a Change of Control shall
only constitute Good Reason if the Executive terminates his employment within
six (6) months following a Change of Control;
5

--------------------------------------------------------------------------------

[image00001.jpg]




provided, however, that the Executive shall not be deemed to have Good Reason
pursuant to clauses (i) or (iii) above unless the Executive gives the Company
written notice that the specified conduct or event has occurred and the Company
fails to cure such conduct or event within thirty (30) days of the receipt of
such notice. A "Change of Control" shall be deemed to have occurred when any
person, other than Executive or his respective affiliates, associates, or
estate, becomes, after the date of grant, the beneficial owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then-outstanding securities;
6.            Effect of Termination and Severance.
6.1            If the Employment Period is terminated by the Company for Cause,
the Company will pay to the Executive his accrued and unpaid base salary as well
as all accrued but unused vacation through the date of such termination;


6.2            If the Employment Period is terminated by the Executive other
than because of death, Disability or for Good Reason, the Company will pay to
the Executive his accrued and unpaid base salary as well as all accrued but
unused vacation through the date of such termination;


6.3            If the Employment Period is terminated upon the Executive's death
or Disability,


(i)
the Company will pay to the Executive's designated beneficiary, or, in the
absence of such designation, to the estate or legal representative of the
Executive, as the case may be, his accrued and unpaid base salary as well as all
accrued but unused vacation through the date of such termination.

(ii)
the Company will continue to pay to the Executive's designated beneficiary, or,
in the absence of such designation, to the estate or legal representative of 
the Executive, as the case may be,  the base salary as in effect at the time of
termination for  a period of 1 year  on the first Eligible Payment Date  (the
"Pay-out Period"), in accordance with the Company's customary payroll
practices,; a pro-rated "merit" bonus, if earned during the previous calendar
year, if  applicable to the Executive during the calendar year of Termination;

6.4            If the Employment Period is terminated by the Company without
Cause or is caused by the Company  through Non-Renewal  of this Agreement or if
the  Executive terminates for Good Reason,


(i)
the Company shall pay the Executive sum payments equal to: (A) the sum of
twelve (12) months base salary rate the Executive was earning as of the date of
termination; and (B) the sum of any "merit" based bonuses earned by the
Executive during the prior calendar year of his/her Termination.  Any payments
owed by the Company to the Executive, as a result of Death, Disability, or
Termination, shall be paid from a normal payroll account on a weekly or
bi-weekly basis in accordance with the normal payroll policies of the Company. 
The amount owed by the Company to the Executive, from the Termination effective
date, will be divided by the remaining number of weeks in the calendar year of
the Termination, and will continue until company obligation is fully paid but at
no time will be no more than twenty six (26) installments.

6

--------------------------------------------------------------------------------

[image00001.jpg]




(ii)
the Company shall also continue in effect the Executive's health and dental
benefits (or similar health and dental benefits paid to senior executives noted
in Section 4.1) for a period of twelve (12) months commensurate with the
Company's "approved" Health Plan & Benefits Package at the time of termination. 
If Executive, participated in family health insurance coverage at the time of
termination, that obligation would remain theirs and the Company would continue
to pay installments to keep insurance active for a twelve (12) month period and
reduce the family's monthly premium against the Executive's severance package. 
If Executive is eligible for continued health insurance benefits under the
federal law known as COBRA and Executive timely elects COBRA coverage and makes
timely payment of required premiums, the Company will reimburse Executive the
cost of such COBRA coverage, not to exceed amount being paid at the time of
termination, for twelve (12) months (commensurate with Executives' severance
package) from the termination date or the date on which the Executive obtains
health coverage from a subsequent employer.  If Executive is not eligible for
COBRA benefits, the Company will reimburse Executive the cost of similar
coverage Executive obtains for twelve (12) months from the termination date or
the date on which the Executive obtains health insurance coverage from
subsequent employer.  If contract is terminated due to death, Company would not
be required to keep any coverage in effect.

7.            Confidential Information.
Executive acknowledges that he will occupy a position of trust and confidence
with respect to the Company's affairs and business and that, in connection with
the performance of his services on behalf of the Company, Executive will be
provided access to the Company's confidential and proprietary information and
trade secrets ("Company Confidential Information") and confidential and
proprietary information of third parties ("Third Party Information").
7.1            Confidential Information Defined.  The term "Company Confidential
Information" shall mean any and all confidential and/or proprietary information
of the Company.  By way of illustration but not limitation, Company Confidential
Information includes: information and materials related to proprietary computer
software, hardware, including hard drives, electronic files and websites,
research, business procedures and strategies, marketing plans and strategies,
member lists and business histories, analyses of member information, employee or
prospective employee information, financial data of the Company or its customers
or employees, and any other information that is not generally known to the
public or within the industry in which the Company competes.  Executive further
acknowledges that the Company has and in the future will receive from third
parties confidential and proprietary information ("Third Party Information"),
including but not limited to confidential and proprietary information of the
Company's customers, subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it for certain limited purposes
for a period of two (2) years thereafter.


7

--------------------------------------------------------------------------------

[image00001.jpg]




7.2            Executive's Obligations.


(i)            Non-Disclosure.  Executive agrees that during Executive's
employment with the Company and thereafter, Executive will not use, disclose,
lecture upon, publish or transfer directly or indirectly any Company
Confidential Information or Third Party Information other than as authorized by
the Company, nor will Executive accept any employment or other professional
engagement that likely will result in the use or disclosure, even if
inadvertent, of Company Confidential Information or Third Party Information. 
Executive agrees that he will not use in any way other than in furtherance of
the Company's business any Company Confidential Information or Third Party
Information.  Executive will obtain the Company's written approval before
publishing or submitting for publication any material (written, verbal, or
otherwise) that relates to Executive's work at the Company and/or incorporates
any Confidential Information.  Executive hereby assigns to the Company any
rights Executive may have or acquire in such Confidential Information and
recognizes that all Confidential Information shall be the sole property of the
Company and its/their assigns.
(ii)            Disclosure Prevention.  Executive agrees to take all reasonable
steps to preserve the confidential and proprietary nature of Company
Confidential Information and Third Party Information and to prevent the
inadvertent or accidental disclosure of Company Confidential Information and
Third Party Information.
(iii)            Removal of Materials.  Executive agrees that Executive will not
remove any Company Confidential Information or Third Party information from the
Company's premises or make copies of such materials except for use in the
Company's business.
(iv)            Return of Materials.  Executive agrees not to retain and further
agrees to return to the Company any tangible or intangible originals or copies
of any Company Confidential Information or Third Party Information after
termination of Executive's employment, or earlier at the Company's request for
any reason.  Executive further agrees to provide the Company with access to any
personal computer equipment and/or devices that Executive has used during the
term of this Agreement, so that the Company may verify that all of its Company
Confidential Information or Third Party Information has been deleted from this
equipment.
(v)            Copying.  Executive agrees that copying of Company Confidential
Information or Third Party Information shall be done only as needed in
furtherance of and for use in the Company's business.  Executive further agrees
that copies of Company Confidential Information and Third Party Information
shall be treated with the same degree of confidentiality as the original
information and shall be subject to the same restrictions herein.
(vi)            Continuation of Obligations.  Executive agrees that the
obligations of this Section shall continue after termination or Executive's
employment.
8

--------------------------------------------------------------------------------

[image00001.jpg]




(vii)            Computer Security.  Executive agrees that, during his
employment with the Company, he will use computer resources (both on and off of
the Company's premises) for which Executive has been granted access and then
only to the extent authorized. Executive agrees to comply with the Company's
policies and procedures concerning computer security. Executive further
acknowledges that Executive will not alter, remove or destroy any Company
Confidential Information or Third Party Information stored on any electronic
storage devices, including, but not limited to, electronic media stored on
servers, local hard drives, lap-tops, "PDAs" or any other similar devices except
in accordance with the Company's record retention and destruction policy.
(viii)            Email and Internet.  Executive understands that the Company
maintains an electronic mail and Internet/World Wide Web ("Internet") system,
and related facilities, for the purpose of business communications.  Executive
acknowledges that the Company owns such a system and facilities, and that the
Company retains the right to review any and all electronic mail and Internet
communications, and to review his use of the Internet, with or without notice,
at any time. Executive further acknowledges that he has no right to privacy to
any e-mail or Internet communications, or to his use of the Internet.  Executive
further agrees to comply with the Company's procedures concerning the use of
e-mail and the Internet, including compliance with any destruction and/or
retention policies for e-mail communications.
7.3            Known Knowledge.  Subject to the foregoing obligations, it is
understood that Executive is free at all times to use information which is
generally known in the trade or industry (except such information which becomes
so because of a breach of this Agreement by Executive) and further that
Executive's general knowledge, skill and experience shall not be deemed to be
Confidential Information.
8.            Assignment of Inventions.
8.1            Definitions.  The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights or
"moral rights" throughout the world. "Moral rights" refers to any rights to
claim authorship of an Invention or to object to or prevent the modification of
any Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a "moral
right."


8.2            Assignment of Inventions.  Executive hereby assigns and agrees to
assign in the future (when any such Inventions or Proprietary Rights are first
reduced to practice or first fixed in a tangible medium, as applicable) to the
Company all his or her right, title and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by the Executive, either alone or jointly with
others, during the period of his or her employment with the Company. Inventions
assigned to the Company, or to a third party as directed by the Company, are
hereinafter referred to as "Company Inventions."


9

--------------------------------------------------------------------------------

[image00001.jpg]




8.3            Unassigned Inventions.  This Agreement will not be deemed to
require assignment of any invention that was (1) developed entirely on the
Executive's own time without using the Company's equipment, supplies,
facilities, or Proprietary Information and (2) is not related to the Company's
actual or anticipated business, research or development and (3) has not resulted
from work performed by Executive for the Company.  Attached as Exhibit One
hereto is a complete list of all Inventions that the Executive has conceived,
developed or reduced to practice prior to the Effective Date of this Agreement,
alone or jointly with others, that are the Executive's sole property or the
property of third parties and which are excluded from the scope of this
Agreement.


8.4            Works for Hire.  Executive acknowledges that all original works
of authorship which are made by the Executive (solely or jointly with others)
within the scope of Executive's employment and which are protectable by
copyright are "works made for hire," pursuant to United States Copyright Act (17
U.S.C., Section 101).


8.5            Enforcement of Proprietary Rights.  Executive agrees to assist
the Company in every proper way to obtain, and from time to time enforce, United
States and foreign Proprietary Rights relating to Company Inventions in any and
all countries.  To that end Executive agrees to execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Executive will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee. 
Executive's obligation to assist the Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of his or her employment, but the Company shall
compensate Executive at a reasonable rate after Executive's termination for the
time actually spent by Executive at the Company's request on such assistance.
9.            Restrictive Covenants.
9.1            Acknowledgements.  Executive acknowledges that (i) his services
to the Company will be special and unique and that he will occupy a position of
trust and confidence with respect to the business affairs of the Company; (ii)
that his engagement for the Company will allow him access to the Company's
Confidential Information; (iii) that he will have access to the customers and
clients of the Company and will be working to develop business relationships for
the Company; (iv) that the Company would not have entered into this Agreement
with Executive, or engaged Executive, but for the covenants and agreements
contained in this Section; and (v) that the agreements and covenants contained
in this Section are essential to protect the business, good will, and
confidential information of the Company.


9.2            Non-Competition.  During the Employment Period and for eighteen
(18) months thereafter, Executive shall not, directly or indirectly, in any
geographic area in which the Company operates compete with the Company in the
development, marketing, or sale of products that compete with those developed,
marketed, or sold by the Company.


9.3            Non-Solicitation of Employees.  During the Employment Period and
for eighteen (18) months thereafter, Executive shall not, directly or
indirectly, on his own behalf or on behalf of any other person or entity,
solicit for employment, hire, or engage, whether on a full-time, part-time,
consulting, advising, or any other basis, any persons who were employees or
Executives of the Company during the Employment Period.


10

--------------------------------------------------------------------------------

[image00001.jpg]




9.4            Non-Solicitation of Customers.  During the Employment Period and
for [twelve (12) months] thereafter, Executive shall not, in competition with
the Company, directly or indirectly, on his own behalf or on behalf of any other
person or entity, solicit, accept business from, or conduct business with, (i)
any customer or client served by the Company prior to or during the Employment
Period with which Executive had contact or about which Executive received
information or knowledge during the Employment Period, or (ii) any prospective
customer or client of the Company with which Executive had contact or about
which Executive received information or knowledge during the Employment Period.


9.5            Independent Covenants.  The Restrictive Covenants set forth
herein are each to be construed as a separate agreement, independent of any
other provisions of this Agreement.  Therefore, the Executive agrees that the
existence of any claim or cause of action that Executive may have against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of any provision of this Section 9
against the Executive.
10.            Enforcement.
10.1            Equitable Relief Authorized.  Executive acknowledges that in the
event of a violation of the provisions of Sections 7, 8 or 9 of this Agreement,
Company's business interests will be irreparably injured, the full extent of
Company's damages will be impossible to ascertain, monetary damages will not be
an adequate remedy for Company, and Company will be entitled to enforce this
Agreement to prevent a breach or threatened breach of the Agreement by
temporary, preliminary or permanent injunction or other equitable relief without
the necessity of proving actual damage and without the necessity of posting bond
or security, which Executive expressly waives. Executive also agrees that
Company may, in addition to injunctive relief, seek monetary damages for any
breach of the provisions contained in this Agreement in addition to equitable
relief and that the granting of equitable relief shall not preclude Company from
recovering monetary damages.


10.2            Modification.  Company and Executive represent that in entering
into this Agreement it is their intent to enter into an agreement that contains
reasonable employment and post-employment restrictions and that such
restrictions be enforceable under law.  In the event that any court or other
enforcement authority determines that any provision of this Agreement is
overbroad or unenforceable by reason of the geographic scope, scope of
prohibited activities, time frame, or any other reason, the parties authorize
such court or other enforcement authority to modify the scope of the restriction
so that it is enforceable to the greatest extent permissible.


10.3            Severability.  If any provision of the Agreement is held to be
invalid, illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.


10.4            Notification of New Employer.  In the event that Executive
leaves the employ of the Company for any reason, Executive agrees to inform any
subsequent employer of his rights and obligations under this Agreement. 
Executive further hereby authorizes the Company to notify his new employer about
Executive's rights and obligations under this Agreement, including by delivering
a copy of this Agreement, and any written modifications thereto, to any
subsequent employer.
11

--------------------------------------------------------------------------------

[image00001.jpg]




11.            General Terms.
11.1            No Prior Agreements.  Executive hereby represents and warrants
to the Company that the execution of this Agreement by Executive and his/her
employment by the Company and the performance of his/her duties hereunder will
not violate or be a breach of any agreement with or obligation to a former
employer, client or any other person or entity, and Executive agrees to
indemnify the Company for any costs and expenses arising out of a claim by any
such third party has against the Company based upon or arising out of any
non-competition agreement or other restrictive covenant, invention or
confidentiality agreement between Executive and such third party which was in
existence as of the date of this Agreement and which Executive is alleged to be
in violation of.


11.2            Indemnification; Insurance Against Liability.  Executive will be
entitled to such prevailing rights and entitlements to indemnification, defense
of claims and insurance against liability as are generally provided to
executives of the Company, consistent with Company bylaws, insurance policies
and contracts, and applicable law.


11.3            Governing Law; Interpretation.  This Agreement will be governed
by the substantive laws of the State of Florida, without regard to the
principles of conflicts of laws.  This Agreement will be construed as a whole,
according to its fair meaning, and not in favor of or against any party,
regardless of which party may have initially drafted certain provisions set
forth herein.


11.4            Choice of Law and Forum:  This Agreement shall be construed
according to the laws of the United States of America and the State of Florida,
without regard to its conflict of law's provisions.  Executive hereby expressly
consent to the personal jurisdiction of the state and federal courts for Broward
County, Florida in any lawsuit filed there against the Executive by the Company
arising from or related to this Agreement, including any claims for infringement
of the Company's Confidential Information, Inventions or Works for Hire or any
update thereto.  Executive agrees that if Executive is not a resident of the
State of Florida, USA, at the time of such action, then Executive hereby
irrevocably appoints the Secretary of the State of Florida, as agent for the
purpose of accepting service of process in Florida and the United States.
Executive waives trial by jury in any action, proceeding, claim, or counterclaim
brought by any party in connection with any matter arising out of or in any way
connected with this Agreement, the relationship of Executive to the Company and
/or any claim of injury or damage arising in any way between and among the
Company and Executive.  Provided, however, that Executive agrees that nothing in
this Section shall prohibit the Company from initiating legal action in any
court which has personal and subject matter jurisdiction over me in the event
that it is necessary for the Company to pursue equitable relief against me for a
breach of this Agreement.


11.5            Assignment.  This Agreement is personal to Executive and he may
not assign it without prior written consent of the Company.  The Company may,
without Executive's consent, assign the Agreement to any successor entity,
including the Restrictive Covenants of Section 9.


11.6            Notices.  Any notice required or permitted hereunder will be in
writing and will be deemed to have been duly given if delivered by hand or if
sent by certified mail, postage and certification prepaid, to Executive at his
residence (as noted in the Company's records), or to the Company address, or to
such other address or addresses as either party may have furnished to the other
in writing.


12

--------------------------------------------------------------------------------

[image00001.jpg]




11.7            Entire Agreement; Amendments.  This Agreement and any other
exhibits and attachments hereto constitutes the final and complete expression of
all of the terms of the understanding and agreement between the parties hereto
with respect to the subject matter hereof, and this Agreement replaces and
supersedes any and all prior or contemporaneous negotiations, communications,
understandings, obligations, commitments, agreements or contracts, whether
written or oral, between the parties respecting the subject matter hereof.  This
Agreement may not be modified, amended, altered or supplemented except by means
of the execution and delivery of a written instrument mutually executed by both
parties.  No action or omission by the Company shall be deemed to be a waiver of
any of its rights under this Agreement unless such waiver is set forth in
writing and identified as a waiver.  Any waiver by the Company of any rights
under this Agreement shall not be deemed to be a waiver of any other right.


11.8            Counterparts.  This Agreement may be executed simultaneously in
two (2) counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.


11. 9            Survival.  The provisions of the various sections of this
Agreement which by their terms call for performance subsequent to the expiration
or termination of this Agreement or the Employment Period shall survive such
expiration or termination.


11.10            Withholdings.  The parties agree that all payments to be made
to the Executive by the Company pursuant to this Agreement shall be subject to
all applicable withholdings.


11.11            Headings.  The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


11.12            No Contra Proferentum.  The parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement,
and, therefore, waive the application of any law, regulation or holding or rule
of construction providing that ambiguities in an agreement or other document
will be construed against the party drafting such agreement or document.


11.13            Capacity.  Each of the parties hereto warrants that they are
legally competent to execute this Agreement and accepts full responsibility
therefor.
13

--------------------------------------------------------------------------------

[image00001.jpg]




12.            Resolution of Disputes.
Except as provided, herein, and in the event of any claim, cause of action,
dispute or controversy arising under this Agreement or otherwise related to the
parties' employment relationship, the parties shall negotiate in good faith for
the purpose of resolving such dispute. In the event that the parties cannot
resolve the claim, cause of action, dispute or controversy informally within
fifteen (15) days, then such claim, cause of action, dispute or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by a mandatory arbitration in Miami, Florida before one (1) arbitrator.  The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures (Streamlined Arbitration Rules and Procedures).
Judgment on the Award may be entered in any court having jurisdiction.  This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction. Each party shall bear its
own costs in the arbitration and shall share equally the costs of the
arbitration itself.  Notwithstanding the foregoing, and without undermining the
agreement to arbitrate on any other claim, cause of action, dispute or
controversy, the Company shall at all times have and retain the exclusive and
unilateral right to seek immediate temporary and preliminary injunctive relief
in a court of law in the event of a violation or alleged violation by the
Executive of Sections 7, 8, or 9 of this Agreement. In the event such judicial
relief is granted, such relief shall remain binding on the parties pending the
outcome of arbitration.  THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT EACH HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL AND FINANCIAL COUNSEL CONCERNING THE RIGHTS
AND OBLIGATIONS ARISING UNDER THIS AGREEMENT, THAT EACH HAS READ AND UNDERSTANDS
THIS AGREEMENT, AND THAT EACH ENTERS INTO IT WILLINGLY.


This Agreement is duly executed as of the day and year of the last signature
below.
Capstone Companies, Inc.                                       James Gerald
McClinton
By:                                                                                                   
Sign:                                                                                    


Title:                                                                                                Title:                                                                                    


Date:                                                                                                Date:                                                                                    
14
 

--------------------------------------------------------------------------------